DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims 1 and 3 are objected to because of the following informalities: 
Claim 1 uses ‘sixth parameters’, without use of first to fifth parameters in the claim.  
Similarly claim 3 uses fourth field without use of first, second or third filed in the claim or the independent claim. It also uses seventh, eighth and ninth parameters without use of first to sixth parameters in the claim or the independent claim. 
Similar objections are for claims 7 , 9, 13, and 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jinsook RYU (US 2019/0364541 A1), hereinafter “Ryu” in view of KONE et al. (US 2010/0008278 A1), hereinafter “Kone”.
Claims 1, 7, and 13:
Regarding claim 1, Ryu teaches ‘a configuration method, applied to a terminal device’ (Ryu: [Abstract], “transmitting, to the UE, a result of configuring the resource for the UE”; see Fig. 13 displaying configuration of the UE by the network) and comprising: 
‘receiving, from a network-side device, configuration information ([0433], “The AN (or eNB) may inform the UE of configuration change”; Fig. 13, step 9) ‘of a power saving mode’ ([0010], “when the resource preference information indicates the energy centric, applying the power saving mode to the UE”; [0426[, “the CP-MM ( or AMF) may (re)constitute/(re)configure whether a DRX cycle and/or a power saving mode (PSM) is applied”); and 
‘setting, according to the configuration information, value(s) of one or more parameters corresponding to the power saving mode of the terminal device’ ([0426], “power saving mode defines a period in which the UE disables all of access stratum (AS) operations such as paging reception and mobility management, and functions to minimize power consumption of the UE. That is, the UE supporting the PSM agrees (or is provided with) an active time and a periodic tracking area update (TAU) (P-TAU) timer with (or from) the network upon attach and TAU”; Fig. 13, step 10, UE acknowledges resource reconfiguration).
Ryu however fails to teach about use of ‘power saving class of a mobile device’ for configuration of a UE.
Kone, an analogous prior art, in the same field of endeavor teaches about use of power saving class of a mobile device for configuration of a UE, as disclosed by Kone, “A method is provided for a device in a wireless communication network including a base station. The method includes sending a sleep mode request to the base station; and receiving a sleep mode response including negotiating parameters from the base station” (Kone: [Abstract]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine disclosure by Kone with that of Ryu to come up with the claimed invention.
A person of ordinary skill would be motivated to use the power saving class of a mobile device for use of configuration of power saving for a simple implementation as disclosed by Kone, “entering a sleep mode determined by a single power saving class applicable to all traffic conditions between the device and the base station; and communicating with the base station based on the sleep mode” ([Abstract]).

Claim 7 is for a device implementing method of claim 1. Ryu discloses a memory (Fig. 15, block 1522) and a processor (Fig. 15, block 1521) and ‘a computer program stored in the memory and capable of running on the processor’ ([0477])). Claim elements have been discussed above in claim 1. Claim is change in category with respect to claim 1.
Claim is rejected based on rejection of claim 1.
Claim 13 is for a network device. Device implements method with claim elements complementary to elements of claim 7. Ryu teaches, ‘a processor, a memory, and a computer
program stored in the memory and capable of running on the processor’ (Fig. 15; [0473]).
Claim is rejected based on rejection of claim 7.

Claims 2, 8, and 14: 
Regarding claim 2, combination of Ryu and Kone teaches ‘the method according to claim 1’ (discussed above), ‘wherein the receiving, from a network-side device, configuration information of a power saving mode or a power saving class of the terminal device comprises: receiving the configuration information of the power saving mode or the power saving class of the terminal device by using radio resource control (RRC) signaling, media access control (MAC) signaling, or PDCCH signaling’ (Ryu: [0433], “The AN (or eNB) may inform the UE of configuration change at PDCP or RLC/MAC (via a RRC resource (re )configuration request message)”).
Claim 8 is for a device implementing method of claim 2. Claim elements have been discussed above in claim 2. Claim is change in category with respect to claim 2.
Claim is rejected based on rejection of claim 2.
Claim 14 is for a network device. Device implements method with claim elements complementary to elements of claim 8.
Claim is rejected based on rejection of claim 8.

	Claims 3, 9, and 15:
Regarding claim 3, combination of Ryu and Kone teaches ‘the method according to claim 1’ (discussed above), ‘wherein the configuration information comprises a fourth field, and a value of the fourth field corresponds to value(s) of one or more seventh parameters, wherein the seventh parameter is related to power consumption of the terminal device; or the configuration information comprises a fifth field, and a value of the fifth field corresponds to value(s) of one or more eighth parameters corresponding to a power saving mode or a power saving class; or the configuration information comprises a sixth field, the sixth field comprises one or more second bit strings, and a value of each second bit string corresponds to a value of a ninth parameter, wherein the ninth parameter is related to power consumption of the terminal device’ ([0426], the configuration parameters sent to the UE are related to power saving mode which includes functions to minimize power consumption of the UE ; see also table 2, second row in [0438]).
Claim 9 is for a device implementing method of claim 3. Claim elements have been discussed above in claim 2. Claim is change in category with respect to claim 3.
Claim is rejected based on rejection of claim 3.
Claim 15 is for a network device. Device implements method with claim elements complementary to elements of claim 9.
Claim is rejected based on rejection of claim 9.

Claims 4, 10, and 16:
Regarding claim 4, combination of Ryu and Kone teaches ‘the method according to claim 3’ (discussed above), ‘wherein the seventh parameter and the value of the seventh parameter are configured by the network-side device or prescribed by a protocol; or the eighth parameter and the value of the eighth parameter are configured by the network-side device or prescribed by a protocol; or the ninth parameter and the value of the ninth parameter are configured by the network-side device (Ryu: Fig.13 discloses the configuration is jointly configured by network side devices AN, CP-MM, and CP-SM) or prescribed by a protocol ([0100] FIG. 4 illustrates a radio interface protocol structure between a UE and an E-UTRAN in a wireless communication system to which the present invention can be applied”)’.
Claim 10 is for a device implementing method of claim 4. Claim elements have been discussed above in claim 4. Claim is change in category with respect to claim 4.
Claim is rejected based on rejection of claim 4.
Claim 15 is for a network device. Device implements method with claim elements complementary to elements of claim 10.
Claim is rejected based on rejection of claim 10.

	Claims 5, 11, and 17:
Regarding claim 5, combination of Ryu and Kone teaches ‘the method according to claim 1’ (discussed above), ‘wherein the sixth parameter, the seventh parameter, the eighth parameter, or the ninth parameter comprises at least one of the following: the number of transmit antennas or transmit channels of the terminal device; the number of receive antennas or receive channels of the terminal device; the number of simultaneously activated uplink component carriers; the number of simultaneously activated downlink component carriers; a time interval between a PDCCH and a PDSCH scheduled by the PDCCH; a time interval between a PDSCH and a corresponding ACK or NACK; a time interval between a PDCCH and a PUSCH scheduled by the PDCCH; a PDSCH processing delay; a PUSCH preparation delay; the number of downlink MIMO layers; the number of uplink MIMO layers; a PDCCH monitoring period; a PDCCH monitoring offset; PDCCH monitoring duration; a discontinuous reception DRX cycle; a bandwidth of a BWP; an ID of a BWP; DC; non-DC; a maximum uplink transmission rate; a maximum downlink transmission rate; the number of CSI reports simultaneously processable by the terminal device; the number of beam management reports simultaneously processable by the terminal device; the number of measurement resources simultaneously receivable or processable by the terminal device; a CSI report related delay; and a beam management report related delay’ (Ryu: Table 2 of [0438]; [0427]; [0462]; They all disclose discontinuous reception DRX cycle ).
Claim 11 is for a device implementing method of claim 5. Claim elements have been discussed above in claim 5. Claim is change in category with respect to claim 5.
Claim is rejected based on rejection of claim 5.
Claim 17 is for a network device. Device implements method with claim elements complementary to elements of claim 11.
Claim is rejected based on rejection of claim 11.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Ryu and Kone as applied to claim 1 above, and further in view of Babaei et al. (US 2019/0215897 A1), hereinafter “Babaei”.
	Claims 6, 12, and 18:
Regarding claim 6, combination of Ryu and Kone teaches ‘the method according to claim 5’ (discussed above). 
Combination of Ryu and Kone however fails to teach, ‘wherein the CSI report related delay comprises at least one of: a delay between a time of receiving signaling by the terminal device for triggering a channel state information reference signal (CSI-RS) report and a reporting time of a corresponding CSI report, and a delay between a time of measuring a CSI-RS by the terminal device and a reporting time of a corresponding CSI report’. 
 (Babaei: [0363] discloses details regarding CSI reporting parameters; Fig. 29 discloses the delay between reporting activation and CSI reporting; see also [0366] and [0367]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Babaei with that of combination of Ryu and Kone  (measurement reporting necessary for configuration as disclosed in Ryu [0413]
Claim 12 is for a device implementing method of claim 6. Claim elements have been discussed above in claim 6. Claim is change in category with respect to claim 6.
Claim is rejected based on rejection of claim 6.
Claim 18 is for a network device. Device implements method with claim elements complementary to elements of claim 12.
Claim is rejected based on rejection of claim 12.

Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130301500 A1 teaches use of characteristics of UE including mobility, communication data load, and communication type, by base stations, MME or other controlling entities to configure power saving features of the UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462